In re Passman, Glenn S.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Tangipahoa, 21st Judicial District Court, Div. “C”.
The relator represents that the district court has failed to act timely on a motion to expunge criminal records he has filed on or about May 24, 1991, and a supplement filed on or about October 11, 1991. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court.